Citation Nr: 0633986	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-16 078	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left wrist fracture manifested by 
arthritis with limitation of motion.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from March 
1973 to August 1977 and from January to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, granted 
an increased rating of 10 percent for the veteran's service-
connected left wrist disorder.

The case was previously before the Board in October 2003, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal.  

The issue of entitlement to service connection for left ulnar 
neuropathy is reasonably raised by both the veteran's 
contentions and the medical evidence of record.  This matter 
is referred to the RO for adjudication.


FINDING OF FACT

The service-connected residuals of a left wrist fracture are 
manifested by arthritis with limitation of motion of the 
minor wrist with dorsiflexion to 35 degrees and palmar 
flexion to 40 degrees; the residuals are not manifested by 
ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a left wrist fracture with arthritis and 
limitation of motion, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2005 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  This appeal initially stems 
from an RO rating decision of January 2000 which was prior to 
the letter which satisfied the current duty to notify and 
assist provisions.  However, the claim was subsequently 
readjudicated.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected left wrist disability.  The evidence includes, but 
is not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim for an increased disability rating 
in question.  

In March 2000, x-ray examination of the veteran's left wrist 
was conducted and revealed an "old ununited fracture of the 
proximal pole of the left carpal scaphoid."  A September 
2000 VA medical record noted that the veteran is right 
handed.  

In January 2003, the most recent VA examination of the 
veteran was conducted.  X-ray examination confirmed the 
presence of degenerative changes in the left wrist.  Range of 
motion testing revealed dorsiflexion to 35 degrees and palmar 
flexion to 40 degrees.  There was no indication that the 
veteran had ankylosis of the left wrist.  The diagnostic 
impression was that the veteran had a nonunion left wrist 
fracture with limitation in range of motion and degenerative 
arthritis.  However the addendum to the examination report 
noted that x-rays revealed an old healed fracture of the 
waist of the scaphoid with poor osseous alignment and 
secondary degeneration of the radial carpal joint.  

The veteran's service-connected residuals of a left wrist 
fracture are currently rated as 10 percent disabling under 
Diagnostic Codes 5010 and 5215.  Diagnostic code 5010 
requires that traumatic arthritis be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).   
Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

Diagnostic Code 5215 contemplates limitation of motion of the 
wrist with a 10 percent disability rating warranted for 
dorsiflexion of less than 15 degrees or palmar flexion 
limited to in line with the forearm (zero degrees) for either 
the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2006).  Disability ratings from 20 to 40 percent 
can be awarded for ankylosis of the minor wrist at varying 
degrees under Diagnostic Code 5214.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2006).  However, the evidence of record 
does not reveal ankylosis of the veteran's left wrist.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent of the 
veteran's service-connected left wrist disability.  The 
evidence of record reveals that the veteran has arthritis of 
the left wrist with some limitation of motion.  However, 
there is no evidence of ankylosis of the left wrist which 
would permit the assignment of a disability rating in excess 
of 10 percent.  Accordingly, the veteran's claim for an 
increased rating must be denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability ratings assigned.  The Board has 
considered the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of 10 percent for the service-connected 
residual of a left wrist fracture, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess 10 percent for residuals of a 
left wrist fracture manifested by arthritis with limitation 
of motion is denied.


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


